EXHIBIT 10.1
EXECUTION COPY






EMPLOYMENT AGREEMENT




     THIS IS AN EMPLOYMENT AGREEMENT (the “Agreement”), dated as of this 8th day
of January, 2010 (the “Effective Date”), by and between Interline Brands, Inc.,
a New Jersey corporation (the “Company”), and John A. Ebner (the “Executive”).

WHEREAS, the Executive desires to be employed by the Company;

     WHEREAS, the Company considers it essential to its best interests and the
best interests of its stockholders to provide for the employment of the
Executive by the Company;

WHEREAS, the Company conducts its business throughout the United States (the
“Business



Territory”);




     WHEREAS, the Company’s principal headquarters are located in Jacksonville,
Florida, and Executive will, as a part of his duties hereunder, be based in, and
report to management at, the Company’s headquarters; and

     WHEREAS, the Executive is willing to accept and continue his employment on
the terms hereinafter set forth in this Agreement;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
herein and for other good and valuable consideration, and intending to be
legally bound hereby, the parties agree as follows:

     1. Term of Employment. The Executive’s term of employment with the Company
under this Agreement shall begin on the Effective Date, and unless sooner
terminated as hereafter provided, shall continue for one year (the “Employment
Term”); provided that the Employment Term shall automatically be extended for
successive one-year periods unless either party gives written notice of such
party’s intention not to extend the Employment Term not less than 60 days prior
to the expiration of the then current Employment Term.

     The termination of the Executive’s employment at the end of the Employment
Term or any successive one year period thereafter on account of the Company
giving notice to the Executive of its desire not to extend the Employment Term
in accordance with the provisions of this Section 1 shall be treated for all
purposes as a termination without Cause pursuant to Section 9(c), and the
provisions of Section 9(c) shall apply to such termination. The termination of
the Executive’s employment at the end of the Employment Term or any successive
one year period thereafter on account of the Executive giving notice to the
Company of his desire not to extend the Employment Term in accordance with the
provisions of this Section 1 shall be treated for all purposes as a voluntary
termination pursuant to Section 9(d), and the provisions of Section 9(d) shall
apply to such termination.

2.      Position.     (a) The Executive shall serve as the Chief Financial
Officer and Treasurer of the  

Company (although the Executive may, with the consent of the Chief Executive
Officer, elect to hire another individual to serve as Treasurer of the Company).
In such position, the Executive shall have such duties and authority as are
customarily associated with such position and agrees to perform such duties and
functions as

--------------------------------------------------------------------------------

shall from time to time be assigned or delegated to him by the Chief Executive
Officer of the Company or his designee.

     (b) During the Employment Term, the Executive will devote substantially all
of his business time and will use his reasonable best efforts to perform his
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict with the rendition
of such services, either directly or indirectly, without the prior written
consent of the President and Chief Executive Officer of the Company or the Board
of Directors (the “Board”) of the Company or a committee thereof.

     3. Base Salary. During the Employment Term, the Company shall pay the
Executive an annual base salary (the “Base Salary”) at the annual rate of
$350,000 payable in regular installments in accordance with the Company’s usual
payroll practices. The Base Salary may, in the Company’s discretion, be upwardly
adjusted and may not be decreased after such adjustment.

     4. Bonus. With respect to each calendar year during the Employment Term,
the Executive shall be eligible to earn an annual bonus award of up to 50%
percent of the Base Salary or such higher amount as may be awarded by the
Company (the “Bonus”), based upon and subject to the terms of any bonus plan
established by the Chief Executive Officer, the President, the Board or a
committee thereof from time to time. Payment of annual bonus that are earned, if
any, shall be made as soon as practicable following the determination by the
Company that such amounts have been earned, but in any event on or prior to
March 15 of the year following the year such Bonus is earned.

5.      Employee Benefits and Perquisites.     (a) Benefits. During the
Employment Term, the Executive shall be eligible to participate  

in the Company’s employee benefit plans (including, without limitation, its
health insurance and short term and long term disability insurance plans) on the
same basis as those benefits are generally made available to other executives of
the Company. All of the benefits described in this Section 5(a) shall hereafter
be referred to collectively as the “Benefits”.

     (b) Car Allowance. During the Employment Term, the Company shall pay the
Executive an amount of $1,000 per month as an automobile allowance.

     (c) Vacation. During the Employment Term, the Executive shall be entitled
to not less than 4 weeks of annual vacation.

     6. Relocation and Employment Agreement Expenses. The Executive shall be
reimbursed for reasonable relocation expenses (the “Relocation Expenses”)
incurred by the Executive in connection with his relocation to Jacksonville,
Florida, subject to such substantiation and documentation as the Company may
reasonably require; provided, however, that the Relocation Expenses are not
expected to exceed a maximum amount of $100,000. The Company shall also
reimburse the Executive for all reasonable and customary legal expenses he has
incurred in connection with the negotiation and drafting of this Employment
Agreement and the Change of Control Agreement.

     7. Business Expenses. During the Employment Term, reasonable business
expenses incurred by the Executive in the performance of his duties hereunder
shall be reimbursed by the Company in accordance with the Company’s policies on
expense reimbursement, in effect from time to time.

     8. Time-Based Restricted Share Units. The Executive shall receive, within
three (3) business days following the first day of the Employment Term, an award
of restricted share units valued at

2

--------------------------------------------------------------------------------

$350,000 as of the date of grant with respect to the Company’s Common Stock that
will be subject to forfeiture provisions and such other terms and conditions as
are set forth in the restricted share unit agreement (the “Time-Based Restricted
Share Unit Agreement”) to be entered into concurrently therewith by the Company
and the Executive, which agreement is attached hereto as Exhibit A.

9.      Termination. Notwithstanding any other provision of this Agreement:    
(a) For Cause by the Company. The Employment Term and the Executive’s  

employment hereunder may be terminated by the Company for “Cause.” For purposes
of this Agreement, “Cause” shall mean (i) the Executive’s gross neglect of, or
willful and continued failure to substantially perform, his duties hereunder
(other than as a result of total or partial incapacity due to physical or mental
illness); (ii) a willful act by the Executive against the interests of the
Company or its affiliates or which causes or is intended to cause harm to the
Company or its affiliates or their stockholders; (iii) the Executive’s
conviction, or plea of no contest or guilty, to a felony under the laws of the
United States or any state thereof or of a lesser offense involving dishonesty,
the theft of Company property or moral turpitude; or (iv) a material breach of
the Agreement by the Executive which is not cured by the Executive within 20
days (where the breach is curable) following written notice to the Executive by
the Company of the nature of the breach. Upon termination of the Executive’s
employment for Cause pursuant to this Section 9(a), the Executive shall be paid
within 45 days of such termination, any earned or accrued and unpaid Base Salary
and Benefits and Bonus through the date of termination (provided that any such
Bonus shall not be payable until such time as the Executive would have received
the Bonus had his employment not terminated), and shall have no additional
rights to any compensation or any other benefits under the Agreement or
otherwise.

     (b) Disability or Death. The Employment Term and the Executive’s employment
hereunder shall terminate upon his death or if the Executive is unable for an
aggregate of six (6) months in any twelve (12) consecutive month period to
perform his duties due to the Executive’s physical or mental incapacity, as
reasonably determined by the Board or a committee thereof (such incapacity is
hereinafter referred to as “Disability”). Upon termination of the Executive’s
employment hereunder for either Disability or death, the Executive or his estate
(as the case may be) shall be entitled to receive (i) within 45 days of such
termination, any earned or accrued and unpaid Base Salary and Benefits and Bonus
(provided that any such Bonus shall not be payable until such time as the
Executive would have received the Bonus had his employment not terminated) and
(ii) a bonus for the calendar year in which termination occurs, equal to the
bonus which the Executive would have been entitled to if he had remained
employed by the Company at the end of such calendar year, multiplied by a
fraction, the numerator of which is the number of days in such calendar year
that have elapsed preceding the date of death or termination of employment and
the denominator of which is 365 (a “Pro Rata Bonus”), provided such Pro Rata
Bonus shall not be payable until such time as the Executive would have received
the bonus had his employment not terminated. Upon termination of the Executive’s
employment due to Disability or death pursuant to this Section 9(b), the
Executive shall have no additional rights to any compensation or any other
benefits under this Agreement. All other benefits, if any, due the Executive
following his termination for Disability or death shall be determined in
accordance with the plans, policies and practices of the Company.

     (c) Without Cause by the Company. The Employment Term and the Executive’s
employment hereunder may be terminated by the Company without “Cause.” If the
Executive’s employment is terminated by the Company without “Cause” (other than
by reason of Disability or death), the Executive shall be entitled to receive
(i) within 45 days of such termination, any earned or accrued and unpaid Base
Salary and Benefits and Bonus (provided that any such Bonus shall not be payable
until such time as the Executive would have received the Bonus had his
employment not terminated), (ii) continuation of the Executive’s Base Salary for
a period of eighteen (18) months from the date of termination (the “Severance
Payment”), (iii) continuation of the Executive’s (and the Executive’s
dependents, if applicable) health and dental benefits on the same basis as those
benefits are generally made available to other executives of the Company to the
extent permitted under 3

--------------------------------------------------------------------------------

the applicable health or dental plan for a period of eighteen (18) months from
the date of termination, and (iv) a Pro Rata Bonus payable at such time as
bonuses for the relevant year would otherwise have been paid had the Executive’s
employment not been terminated. Upon termination of Executive’s employment by
the Company without Cause pursuant to this Section 9(c), Executive shall have no
additional rights to any compensation or any other benefits under this
Agreement. All other benefits, if any, due Executive following Executive’s
termination of employment by the Company without Cause shall be determined in
accordance with the plans, policies and practices of the Company.

     (d) Voluntary Termination by Executive. The Executive shall provide the
Company 30 days’ advance written notice in the event the Executive voluntarily
terminates his employment, other than for Good Reason (as hereinafter defined);
provided that the Company may, in its sole discretion, terminate the Executive’s
employment prior to the expiration of the 30-day notice period. In such event
and upon the expiration of such 30-day period (or such shorter time as the
Company may determine), the Executive’s employment under this Agreement shall
immediately and automatically terminate, and the Executive’s rights hereunder
shall be limited to receiving within 45 days of such termination date any Base
Salary and Bonus earned and unpaid as of the Executive’s termination date
(provided that any such Bonus shall not be payable until such time as the
Executive would have received the Bonus had his employment not terminated).

     (e) Termination for Good Reason. The Executive may terminate his employment
hereunder for “Good Reason” at any time during the Employment Term. For purposes
of the Agreement, “Good Reason” shall mean (i) a material breach of the terms of
this Agreement by the Company, (ii) the Company requiring the Executive to move
his primary place of employment more than thirty-five (35) miles from the then
current place of employment, if such move materially increases his commute, or
(iii) a material diminution of the Executive’s responsibilities, provided that
any of the foregoing is not cured by the Company within twenty (20) days
following receipt of written notice by the Executive to the Company of the
specific nature of the breach. No termination for Good Reason shall be permitted
unless the Company shall have first received written notice from the Executive
describing the basis of such termination for Good Reason. A termination of the
Executive’s employment for Good Reason pursuant to this Section 9(e) shall be
treated for purposes of this Agreement as a termination by the Company without
Cause and the provisions of Section 9(c) relating to the payment of compensation
and benefits shall apply.

     (f) Benefits/Release. In addition to any amounts which may be payable
following a termination of employment pursuant to paragraphs (b)-(e) of this
Section 9, the Executive or his beneficiaries shall be entitled to receive any
benefits that may be provided for under the terms of an employee benefit plan in
which the Executive is participating at the time of termination. Notwithstanding
any other provision of this Agreement to the contrary, the Executive
acknowledges and agrees that any and all payments, other than the payment of any
earned or accrued and unpaid Base Salary, Bonus and Benefits, to which the
Executive is entitled under this Section 9 are conditioned upon and subject to
the Executive’s execution of a general waiver and release, in such reasonable
form as may be prepared by the Company’s attorneys, of all claims and issues
arising under the Employment Agreement or Executive’s employment with the
Company, except for such matters covered by provisions of this Agreement which
expressly survive the termination of this Agreement.

     (g) Except as provided in this Section 9, the Company shall have no further
obligation or liability under this Agreement following a termination of
employment by the Executive.

     (h) Notice of Termination. Any purported termination of employment by the
Company or by the Executive shall be communicated by written notice of
termination to the other party hereto in accordance with Section 14(h) hereof.

4

--------------------------------------------------------------------------------

10.      Non-Competition.     (a) The Executive acknowledges and recognizes the
highly competitive nature of the  

businesses of the Company and its affiliates, the valuable confidential business
information in such Executive’s possession and the customer goodwill associated
with the ongoing business practice of the Company and its affiliates, and
accordingly agrees as follows:

     (i) During the Employment Term and, for a period ending on the expiration
of two (2) years following the termination of the Executive’s employment (the
“Restricted Period”), the Executive will not, directly or indirectly, anywhere
within the Business Territory (1) engage in any business for the Executive’s own
account that competes with the business of the Company or any of its affiliates
that are engaged in a business similar to the business of the Company (the
“Company Affiliates”), (2) enter the employ of, or render any services to, any
person engaged in any business that competes with the business of the Company or
the Company Affiliates, (3) acquire a financial interest in, or otherwise become
actively involved with, any person engaged in any business that competes with
the business of the Company or the Company Affiliates, directly or indirectly,
as an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant, or (4) interfere with business relationships (whether
formed before or after the date of this Agreement) between the Company or the
Company Affiliates and customers or suppliers of the Company or the Company
Affiliates.

     (ii) Notwithstanding anything to the contrary in this Agreement, the
Executive may directly or indirectly own, solely as a passive investment,
securities of any person engaged in the business of the Company or the Company
Affiliates which are publicly traded on a national or regional stock exchange or
on the over-the-counter market if the Executive (1) is not a controlling person
of, or a member of a group which controls, such person and (2) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of such person.

     (iii) During the Restricted Period, and for an additional one year after
the end of the Restricted Period, the Executive will not, directly or
indirectly, (1) without the written consent of the Company, solicit or encourage
any employee of the Company or the Company Affiliates to leave the employment of
the Company or the Company Affiliates, or (2) without the written consent of the
Company (which shall not be unreasonably withheld), hire any such employee who
has left the employment of the Company or the Company Affiliates (other than as
a result of the termination of such employment by the Company or the Company
Affiliates) within one year after the termination of such employee’s employment
with the Company or the Company Affiliates. Except as set forth below, this
provision shall not apply to any employee of the Company (a) who replies or
responds to a general solicitation or advertisement for employment by Executive
or on Executive's behalf, unless such employee was first solicited by or on
behalf of Executive, or (b) was referred to Executive, directly or indirectly,
by an employment agency, so long as its search was not directed or focused on
such person or the Company. Notwithstanding the foregoing sentence, in no event
shall Executive, directly or indirectly, hire any Senior Company Employee (as
defined below) during the Restricted Period, and for an additional one year
after the end of the Restricted Period. As used herein, a “Senior Company
Employee” means any current employee of the Company, or former employee who has
left the employment of the Company or the Company Affiliates (other than as a
result of the termination of such employment by the Company or the Company
Affiliates) within the preceding 12 months, who: (x) reported directly to
Executive while Executive was employed by the Company; (y) would be a direct
report to Executive at his then current firm; or (z) would be employed as a peer
to Executive at his then current firm.

     (iv) During the Restricted Period, the Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or the
Company Affiliates any consultant then under contract with the Company or the
Company Affiliates.

5

--------------------------------------------------------------------------------

     (b) It is expressly understood and agreed that although the Executive and
the Company consider the restrictions contained in this Section 10 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Executive, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

     11. Confidentiality. The Executive will not at any time (whether during or
after his employment with the Company) disclose or use for his own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any Company Affiliate, any trade
secrets, information, data, or other confidential information relating to
customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, manufacturing processes,
financing methods, plans, or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, provided that the foregoing
shall not apply to information which is generally known to the industry or the
public other than as a result of the Executive’s breach of this covenant. The
Executive agrees that upon termination of his employment with the Company for
any reason, he will return to the Company immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company and its
affiliates, except that he may retain personal notes, notebooks and diaries. The
Executive further agrees that he will not retain or use for his account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Company or any Company
Affiliate.

     12. Specific Performance. The Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 10 or Section 11 would be inadequate and, in recognition
of this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

     13. Independence, Severability and Non-Exclusivity. Each of the rights and
remedies set forth in this Agreement shall be independent of the others and
shall be severally enforceable and all of such rights and remedies shall be in
addition to and not in lieu of any other rights and remedies available to the
Company or its affiliates under the law or in equity. If any of the provisions
contained in this Agreement, including without limitation, the rights and
remedies enumerated herein, is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, or rights or remedies, which shall be given full effect without
regard to the invalid portions.

14.      Miscellaneous.     (a) Governing Law and Exclusive Jurisdiction. This
Agreement shall be governed by  

and construed in accordance with the laws of the State of Florida without regard
to its conflicts of law doctrine. The parties agree that any disputes between
them may be heard only in the state or federal courts in the State of Florida,
and the parties hereby consent to venue and jurisdiction in those courts.

     (b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of the Executive by
the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the

6

--------------------------------------------------------------------------------

subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

     (c) No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

     (d) Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

     (e) Assignment. This Agreement shall not be assignable by the Executive.
This Agreement may be assigned by the Company to a company which is a successor
in interest to substantially all of the business operations of the Company or to
the financial institution(s) providing the Company’s senior credit facility.
Such assignment shall become effective when the Company notifies the Executive
of such assignment or at such later date as may be specified in such notice.
Upon such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company, provided that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.

     (f) No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment and, to the extent that the Executive obtains or undertakes other
employment, the payment will not be reduced by the earnings of the Executive
from the other employment.

     (g) Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

     (h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, in the
case of the Executive, to the Executive’s address on file with the Company; all
notices to the Company shall be directed to the attention of the Chief Executive
Officer. Either party may furnish an alternative notice address to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

     (i) Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

     (j) Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

(k)      Section 409A.     (i) For purposes of this Agreement, “Section 409A”
means Section 409A of  

the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. The parties intend that any amounts
payable hereunder that could constitute “deferred compensation” within the
meaning of Section 409A will comply with Section 409A, and this Agreement shall
be administered, interpreted and construed in a manner that does not result in
the imposition of additional taxes, penalties or interest under Section 409A. In
this regard, the provisions of this Section 14(k) shall only apply if, and to
the extent, required

7

--------------------------------------------------------------------------------

to avoid the imputation of any tax, penalty or interest pursuant to Section
409A. Notwithstanding the foregoing, the Company does not guarantee any
particular tax effect, and Executive shall be solely responsible and liable for
the satisfaction of all taxes, penalties and interest that may be imposed on or
for the account of the Executive in connection with this Agreement (including
any taxes, penalties and interest under Section 409A), and neither the Company
nor any affiliate shall have any obligation to indemnify or otherwise hold the
Executive (or any beneficiary) harmless from any or all of such taxes, penalties
or interest. With respect to the time of payments of any amounts under this
Agreement that are “deferred compensation” subject to Section 409A, references
in this Agreement to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section
409A. For purposes of Section 409A, each of the payments that may be made under
this Agreement are designated as separate payments.

     (ii) Notwithstanding anything in this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and is not “disabled” within the meaning of Section
409A(a)(2)(C) of the Code, no payments under this Agreement that are “deferred
compensation” subject to Section 409A shall be made to the Executive prior to
the date that is six months after the date of the Executive’s “separation from
service” (as defined in Section 409A) or, if earlier, the Executive’s date of
death. Following any applicable six month delay, all such delayed payments will
be paid in a single lump sum on the earliest date permitted under Section 409A
that is also a business day.

     (iii) In addition, for a period of six months following the date of
separation from service, to the extent that the Company reasonably determines
that any of the benefit plan coverages as described in Section 9(c)(iii) are
“deferred compensation” and may not be exempt from U.S. federal income tax, the
Executive shall in advance pay to the Company an amount equal to the stated
taxable cost of such coverages for six months (and at the end of such six-month
period, the Executive shall be entitled to receive from the Company a
reimbursement of the amounts paid by the Executive for such coverages), and any
payments, benefits or reimbursements paid or provided to the Executive under
Section 9(c)(iii) of this Agreement shall be paid or provided as promptly as
practicable, and in all events not later than the last day of the third taxable
year following the taxable year in which the Executive’s separation from service
occurs.

     (iv) For the avoidance of doubt, it is intended that any indemnification
payment or expense reimbursement made hereunder shall be exempt from Section
409A. Notwithstanding the foregoing, if any indemnification payment or expense
reimbursement made hereunder shall be determined to be “deferred compensation”
within the meaning of Section 409A, then (i) the amount of the indemnification
payment or expense reimbursement during one taxable year shall not affect the
amount of the indemnification payments or expense reimbursement during any other
taxable year, (ii) the indemnification payments or expense reimbursement shall
be made on or before the last day of the Executive’s taxable year following the
year in which the expense was incurred, and (iii) the right to indemnification
payments or expense reimbursement hereunder shall not be subject to liquidation
or exchange for another benefit.



[Remainder of Page Left Blank]




8

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.



EXECUTIVE






/s/ John A. Ebner
Name: John A. Ebner






INTERLINE BRANDS, INC.




By:             /s/ Michael J. Grebe 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Name:    Michael J. Grebe      Title:    Chairman, CEO & President 


--------------------------------------------------------------------------------



EXHIBIT A




TIME-BASED RSU AGREEMENT

{see attached}

10

--------------------------------------------------------------------------------